Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1, 3, 7, 15, 32, 38, 43, 47, 52, 56-58, 62, 67-68, 72, 75, 78-80 and 82-84 are pending. Claims 1, 3, 7, 15, 32, 38, 43, 47, 52, 56 and 80 have been withdrawn as drawn to non-elected inventions. Claims 2, 4-6, 8-14, 16-31, 33-37, 39-42, 44-46, 48-51, 53-55, 59-61, 63-66, 69-71, 73-74, 76-77 and 81 have been canceled. Claims 82-84 have been added. Claims 57-58, 62, 67-68, 72, 75, 78-79 and 82-84 have been examined.

Withdrawn Claim Rejections - 35 USC § 112

Claim 78 was rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Applicant’s arguments and amendment of claim 78 regarding assessing multiple recombinant protein expression products or multiple reporter gene expression products in a sample are found persuasive. Therefore the 112(a) rejection of claim 78 is withdrawn.

Claim 57 was rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Applicant’s arguments and amendments of claim 57 by removing the terms “or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 78 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 78 5) refers to “protein purification, e.g., chromatography.” It is unclear whether the claim is limited to chromatography or is open to other purification means. The term “e.g.” means “for example.”  See MPEP 2173.05(d). Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 57-58, 62, 67-68, 72, 79 and 82-84 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20160131644A1, Pub date: 05/12/2016, hereinafter Kim) in view of Sharrock (US20090061534A1, Pub date: 03/05/2009), as evidenced by Katarzyna et al. (Lateral flow assays, Essays in Biochemistry (2016) 60 111–120, Pub. Date: 06/30/2016).
Regarding claim 57, Kim teaches throughout the publication an immunochromatographic method for assessing recombinant protein expression in a sample (Par. 2), which method comprises: 
a) contacting a liquid sample with a test device, wherein said device comprises a porous matrix that comprises a test location on said porous matrix (Par. 30: liquid sample containing the target material; Par. 78: The material of the immunochromatography strip can be a hydrophobic porous membrane), said test location comprising a test reagent that binds to an analyte (Par. 80: the said measurement pad can include the test spot where the anti-histidine-tag antibody is deposited. Par. 80, the immunochromatography strip on which the antibody is deposited, or the anti-histidine-tag antibody and the anti-BSA antibody can be separately provided), or is an analyte or an analyte analog that competes with an analyte in said sample for binding to a binding reagent for said analyte (Par. 82: the histidine-tagged protein fixed on the nanoparticle competes with the histidine-tagged protein included in the sample for the conjugation with the antihistidine-tag antibody deposited on the test spot of the measurement pad), 
wherein said analyte is a recombinant protein expression product (Par. 11: the sample containing the histidine-tagged protein), 

b) transporting said analyte, if present in said liquid sample, and a labeled reagent to said test location (Par. 82: The target material continues to move by capillary phenomenon and then the histidine-tagged protein fixed on the nanoparticle competes with the histidine-tagged protein included in the sample for the conjugation with the antihistidine-tag antibody deposited on the test spot of the measurement pad); and 
c) assessing a detectable signal at said test location to determine the presence, absence and/or amount of said recombinant protein expression product or said reporter gene expression product in said sample (Par. 84: So, if the histidine-tagged protein is included in the sample, the conjugation reaction of the histidine-tag fixed on the nanoparticle with the histidine-tag specific antibody deposited on the immunochromatography strip reduces, resulting in the decrease of the color strength. In the meantime, if the histidine-tagged protein is not included in the sample, the conjugation reaction of the histidine-tag fixed on the nanoparticle with the histidine-tag specific antibody deposited on the immunochromatography strip increases with presenting the color strength increased).
wherein said method is conducted in one of the following assay formats: 
2) when said test location comprises a test reagent that is an analyte or an analyte analog, said analyte in said sample and said test reagent at said test location competes for binding to a labeled reagent that binds to said analyte.
Sharrock teaches throughout the publication an assay device for determining the presence or extent of an analyte and the determination of an analyte over an extended concentration range (Abstract). In detail, Sharrock teaches the assay consists of a sample receiving member (Par. 87) and a detection zone located downstream from the sample receiving pad (Par. 91). Sharrock also teaches that in order to increase the dynamic range of the assay, the assay device may for example comprise multiple detection zones, wherein each detection zone is capable of binding analyte at different analyte concentration levels (Par. 70). Sharrock further teaches that the assay device may employ a sandwich immunoassay and/or a competitive/inhibition assay for the determination of an analyte; an example of a sandwich immunoassay is where a labelled binding reagent/analyte/binding reagent complex is formed; alternatively, the assay device may employ an inhibition reaction wherein an immobilized analyte or analyte analogue is provided at detection zone (Par. 4 and 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Kim, wherein a test reagent that binds to an analyte is located at the test location, to use an inhibition reaction format wherein an immobilized analyte or analyte analogue is provided at the test location, as taught by Sharrock, because using the inhibition reaction formats could 
One of skill in the art would have a reasonable expectation of success in combining Kim with Sharrock because both are directed to a method of detecting an analyte in a lateral flow device. 
Regarding claim 58, Kim in view of Sharrock teaches the method of claim 57, wherein the liquid sample and the labeled reagent are premixed to form a mixture and the mixture is applied to the test device (Kim, Par.18: mixing the nanoparticle on which the histidine tagged protein is fixed and the sample containing the histidine-tagged protein; Kim, Par. 19: performing immunochromatography with the above mixture using the immunochromatography strip on which the histidine-tag specific antibody is deposited).
Regarding claim 62, Kim in view of Sharrock teaches the method of claim 57, wherein the test device comprises a dried labeled reagent before use and the dried labeled reagent is solubilized or resuspended, and transported to the test location by the liquid sample (Sharrock, Par. 46: The dried binding reagents may be provided on a porous carrier material provided upstream from a porous carrier material comprising the detection zone. It is known in the art that the dried labeled reagent will be solubilized or resuspended, and transported to the test location by the liquid sample as evidenced by Katarzyna et al. (Katarzyna, P. 112, Par. 1, Fig. 3: The sample, together with the conjugated antibody bound to the target analyte, migrates along the strip into the detection zone).

Regarding claim 68, Kim in view of Sharrock teaches the method of claim 57, wherein the detectable signal is assessed by a reader (Sharrock, Par. 7: Digital assay readers for use in combination with assay test-strips for determining the concentration and/or amount of analyte in a fluid sample are known as are assay devices comprising an integral digital assay reader. It is obvious to use a reader to assess the detectable signal because Sharrock teaches it is known in the art to use a reader in combination with assay test-strips).
Regarding claim 72, Kim in view of Sharrock teaches the method of claim 57, which is conducted for assessing a recombinant protein expression in a sample (Kim, Par. 35: present invention can realize the fast detection of the histidine-tagged protein (recombinant protein)).
Regarding claim 79, Kim in view of Sharrock teaches the method of claim 57, which is conducted for or within about an hour (Sharrock, Par. 82: a typical full assay development time for an assay test is 3 minutes. It would be obvious the method can be conducted within an house because Sharrock teaches the method can be conducted in about 3 min. It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value for a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation”, Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation.”  Id. at 458, 105 USPQ at 236-237.  The “discovery of an optimum 
Regarding claims 82 and 84, Kim in view of Sharrock teaches the method of claim 57, wherein the test device comprises a test location comprising a test reagent that is an analyte or an analyte analog that competes with an analyte in the sample for binding to a binding reagent for the analyte (Sharrock, Par. 4 and 39: alternatively, the assay device may employ an inhibition reaction wherein an immobilized analyte or analyte analogue is provided at detection zone. It would be obvious to use an analyte or an analyte analog as a test reagent because Sharrock teaches using the inhibition reaction formats could detect small molecules such as haptens (Par. 4)).
Regarding claim 83, Kim in view of Sharrock teaches the method of claim 57, wherein the test device comprises multiple test lines with different concentrations of the same test reagent that is an analyte or an analyte analog that competes with an analyte in the sample for binding to a binding reagent for the analyte (Sharrock, Par. 56: the assay device may for example comprise multiple detection zones, wherein each detection zone is capable of binding analyte at different analyte concentration levels. Sharrock, Par. 4 and 39: the assay device may employ an inhibition reaction wherein an immobilized analyte or analyte analogue is provided .

Claims 75 and 78 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016O131644A1) in view of Sharrock ((US20090061534A1), as applied to claim 57, in view of Espinosa et al. (US 20140093865 A1, Pub. Date: 04/03/2014, herein after Espinosa).
	Kim in view of Sharrock teaches an immunochromatographic method assessing recombinant protein expression in a sample according to claim 57 as outlined above.
Regarding claim 75, Kim in view of Sharrock fails to teach the method which is conducted for assessing a reporter gene expression in a sample.
Espinosa teaches throughout the publication Methods of determining whether an analyte is present in a sample using a lateral flow assay and in some embodiments, the analyte to be detected may be a reporter protein, e.g. luciferase, fluorescent proteins (such as green fluorescent protein and the like), ~-galactosidase, ~-glucuronidase, and the like (Par. 77).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have expanded assessing a recombinant protein expression in the method of Kim in view of Sharrock to include assessing a reporter gene expression as taught by Espinosa, because doing so would increase the field of application of the lateral flow assay (Espinosa, Par. 77: the analyte detection step can be used 
	
Regarding claim 78, Kim in view of Sharrock teaches the method is applicable to the various proteins comprising different histidine-tags (Kim, Par. 113). Kim in view of Sharrock also teaches the method using a test device that comprises multiple test lines and each of the multiple test lines comprises a test reagent for assessing an analyte (Sharrock, Par. 70: the assay device may for example comprise multiple detection zones).
Kim in view of Sharrock fails to teach the method is conducted for assessing multiple reporter gene expression products in a sample.
Espinosa teaches the method is conducted for: 1) assessing multiple reporter gene expression products in a sample (Espinosa, Par. 36: two or more distinct capture probe regions may be present, e.g., devices configured for use in multiplex assays).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have expanded assessing a recombinant protein expression in the method of Kim in view of Sharrock to include assessing multiple reporter gene expression as taught by Espinosa, to arrive at the claimed invention, .

Response to Arguments
	Applicant's arguments filed on 1/27/2022 with respect to with respect to the
rejection(s) of the pending claim(s) under 35 USC 102 and 35 USC 103 have been fully considered. Applicant’s arguments are found not persuasive in view of new ground of rejection applied to the newly amended claims.

Applicant argues Kim does not disclose any of the assay formats of the amended claim 57. Specifically, Kim does not disclose the element 1) when said test location comprises a test reagent that binds to an analyte, a labeled reagent that binds to said analyte, said analyte in said sample and said test reagent forms a sandwich at said test location; or 2) when said test location comprises a test reagent that is an analyte or an analyte analog, said analyte in said sample and said test reagent at said test location competes for binding to a labeled reagent that binds to said analyte recited in the present claim 57. Accordingly, Kim fails to anticipate the present claim 57 for at least this reason. (Remarks, Page 13).
This argument is not found to be persuasive because although Kim fails to anticipate the present claim 57, Kim in view of Sharrock teaches the presently amended claim 57 as outlined in the above 35 USC 103 rejection. 
Specifically, Sharrock teaches throughout the publication an assay device for determining the presence or extent of an analyte and the determination of an analyte over an extended concentration range (Abstract). In detail, Sharrock teaches The assay consists of a sample receiving member (Par. 87) and a detection zone located downstream from the sample receiving pad (Par. 91). Sharrock also teaches that in order to increase the dynamic range of the assay, the assay device may for example comprise multiple detection zones, wherein each detection zone is capable of binding analyte at different analyte concentration levels (Par. 70). Sharrock further teaches that the assay device may employ a sandwich immunoassay and/or a competitive/inhibition assay for the determination of an analyte; an example of a sandwich immunoassay is where a labelled binding reagent/analyte/binding reagent complex is formed; alternatively, the assay device may employ an inhibition reaction wherein an immobilized analyte or analyte analogue is provided at detection zone (Par. 4 and 39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Kim, wherein a test reagent that binds to an analyte is located at the test location, to use an inhibition reaction format wherein an immobilized analyte or analyte analogue is provided at 

Applicant argues that Kim explicitly teaches that its methods and kits are used for the detection or quantification of the histidine-tagged protein or the histidine protein, Katarzyna explicitly teaches that its methods and kits are used for "the detection of disease biomarkers and infectious agents in medicine, agriculture and environmental safety." Therefore, skilled artisans would not see any motivation or reason to combine the teachings of Kim and Katarzyna (Remarks, Page 14-15).
This is not found persuasive because Katarzyna teaches the lateral flow assay (LFA) is a paper-based platform for the detection and quantification of analytes in complex mixtures (Page 111, Introduction section, 1st paragraph), which would include detection of any analytes including recombinant protein such as histidine-tagged protein or the histidine protein. Therefore, skilled artisans would motivate to combine the teachings of Kim and Katarzyna. 

Applicant argues that “The present inventor demonstrated, with experimental data, that using exemplary methods encompassed within the present claims 57, lead to superior assay sensitivity” compared to Kim reference (Remarks, Page 15-16).
This is not found persuasive because the amended claims of instant application does not claim the assay sensitivity. 
The declaration under 37 CFR 1.132 filed 01/27/2002 is insufficient to overcome the rejections of record.

Additionally, Kim in view of Sharrock teaches the assay as claimed.  Sharrock specifically teaches that sandwich assay, competitive or inhibition assay are functionally equivalent and often, competitive assays are used to detect small analytes such as haptens, thus the results shown in the affidavit is as expected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









 /BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 8, 2022